Case 1:19-cr-00150-RM Document 91 Filed 09/08/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-CR-000150-RM

UNITED STATES OF AMERICA,

Plaintiff,

v.

JUSTIN NEISLER,

Defendant.



MOTION FOR ORDER TO ALLOW DR. NEISLER TO WEAR STREET CLOTHES TO
                    HIS SENTENCING HEARING


        COMES NOW defendant Justin Neisler, by through counsel Martin Stuart of

McDermott Stuart & Ward LLP, and respectfully requests the Court for an order

directing the United States Marshal Service to allow Dr. Neisler to dress in street clothes

for his sentencing hearing.

        AS GROUNDS:

        1.    Dr. Neisler, who is currently being detained at the Clear Creek County Jail,

is scheduled to be sentenced on September 22, 2020.

        2.    Dr. Neisler wishes to dress in street clothes for his sentencing hearing.

        3.    Defense counsel is prepared to deliver a set of clothing to the US Marshal

prior to the hearing.
Case 1:19-cr-00150-RM Document 91 Filed 09/08/20 USDC Colorado Page 2 of 3




      WHEREFORE, Dr. Neisler respectfully requests that this Honorable Court enter an

order directing the United States Marshal Service to allow Dr. Neisler to dress in

clothing provided by defense counsel for his sentencing hearing.




                                         Respectfully submitted,


Dated: September 8, 2020


                                         By: s/Martin Stuart
                                            MARTIN STUART, counsel for
                                            Mr. Neisler
                                             McDermott Stuart & Ward, LLP
                                            140 E. 19th Ave., Suite 300
                                             Denver, CO 80203
                                             Phone 303-832-8888
                                             mstuart@mswdenver.com
Case 1:19-cr-00150-RM Document 91 Filed 09/08/20 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of September 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.



/s/ Martin Stuart
Martin Stuart
